■ Appeal by the owner and the second mortgagees from an order directing the distribution of the balance of an award in condemnation proceedings. The order is modified as follows: Interest on the award is allowed at six per cent from May 12, 1938, when title vested, up to July 1, 1939, when section 3-a of the General Municipal Law became effective, and at four per cent thereafter to the date of payment. The first mortgagee is entitled to a warrant in the sum of $24,750, with interest accrued up to May 12, 1938, the date of vesting of title, together with interest on the aggregate sum from said May 12, 1938, at six per cent up to July 1, 1939, and at four per cent thereafter to the date of payment. The city is not entitled to any interest on its tax lien after the date of vesting of title, to wit, May 12, 1938. (Carpenter v. City of New York, 51 App. Div. 584; Gen. Mun. Law, § 3-a, as added by Laws of 1939, chap. 594; Matter of City of New York [Bronx River Parkway], 284 N. Y. 48.) As thus modified, the order is affirmed, without costs. Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ., concur. Settle order on notice.